Citation Nr: 0829468	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  06-10 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to compensation benefits for back, hand, elbow, 
and facial injuries pursuant to the provisions of 38 U.S.C.A. 
§ 1151, due to a claimed assault (by VA police) at a VA 
Medical Center in Chicago, Illinois on June 28, 2000.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from January 1975 to December 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 decision by the RO which 
denied benefits sought on appeal.  A hearing at the RO was 
held in February 2007.  


FINDING OF FACT

An alleged assault incident by VA police coincident with the 
veteran's receipt of medical care by VA was an intervening 
event that was not the result of treatment or an examination 
rendered by VA.  


CONCLUSION OF LAW

The requirements for compensation under 38 U.S.C.A. § 1151 
for back, hand, elbow, and facial injuries have not been met.  
38 U.S.C.A. § 1151 (West 2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2007); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

Prior to initial adjudication of the claim, a letter dated in 
December 2003, fully satisfied the duty to notify provisions 
of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran was notified of the evidence that was needed to 
substantiate his claim; what information and evidence VA will 
seek to provide and what evidence the claimant is expected to 
provide, and that VA would assist him in obtaining evidence, 
but that it was ultimately his responsibility to provide VA 
with any evidence pertaining to his claim.  The veteran also 
testified at a personal hearing at the RO in February 2007.  
Based on a review of the claims file, the Board finds that 
there is no indication in the record that any additional 
evidence relevant to the issues to be decided herein is 
available and not part of the claims file.  

The Board concludes that any deficiency in the notice to the 
veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  

Compensation Pursuant to 38 U.S.C.A. § 1151

Pertinent statutory and regulatory guidelines provide that 
when a veteran suffers additional disability or death as a 
result of training, hospital care, medical treatment, 
surgical treatment, or examination by VA (emphasis added), 
disability compensation shall be awarded in the same manner 
as if such additional disability or death were service-
connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  

For § 1151 claims filed on or after October 1, 1997, as in 
this case, the claimant must show that VA treatment in 
question resulted in additional disability or death and that 
the proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
treatment; or, that the proximate cause of additional 
disability was an event which was not reasonably foreseeable.  
VAOPGCPREC 40-97; 38 U.S.C.A. § 1151.  

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed as of October 1, 1997.  Prior to 
that time, 38 C.F.R. § 3.358 is to be applied.  In this case, 
the veteran's claim was received in November 2003.  
Accordingly, the claim will be adjudicated by the Board, as 
it was by the RO, under the version of 38 U.S.C.A. § 1151 
that requires VA fault.  

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Claims based on additional disability or 
death due to training and rehabilitation services or 
compensated work therapy program must meet the causation 
requirements of paragraph (d)(3) of this section.  Actual 
causation is required.  To establish causation, the evidence 
must show that the hospital care, medical or surgical 
treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause.  

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  

38 C.F.R. § 3.361(e) provides for Department employees and 
facilities.  A Department employee is an individual (i) who 
is appointed by the Department in the civil service under 
title 38, United States Code, or title 5, United States Code, 
as an employee as defined in 5 U.S.C. § 2105; (ii) who is 
engaged in furnishing hospital care, medical or surgical 
treatment, or examinations under authority of law; and (iii) 
whose day-to-day activities are subject to supervision by the 
Secretary of Veterans Affairs.  A Department facility is a 
facility over which the Secretary of Veterans Affairs has 
direct jurisdiction.  

38 C.F.R. § 3.361(e) explains activities that are not 
hospital care, medical or surgical treatment, or examination 
furnished by a Department employee or in a Department 
facility.  The following are not hospital care, medical or 
surgical treatment, or examination furnished by a Department 
employee or in a Department facility within the meaning of 38 
U.S.C. § 1151(a): (1) hospital care or medical services 
furnished under a contract made under 38 U.S.C. § 1703; (2) 
nursing home care furnished under 38 U.S.C. § 1720; (3) 
hospital care or medical services, including examination, 
provided under 38 U.S.C. § 8153 in a facility over which the 
Secretary does not have direct jurisdiction.  

Under 38 U.S.C.A. § 7104(c) (West 2002), the Board is bound 
in its decisions by the regulations of the Department, the 
instructions of the Secretary, and the precedent opinions of 
the chief officer of the Department.  

In this regard, in VAOPGCPREC 1-99 (Feb. 16, 1999), the VA 
General Counsel determined that 38 U.S.C.A. § 1151 authorizes 
compensation only for disability resulting from the treatment 
or examination itself at a VA facility, and not for 
disability due to such intervening causes as a sexual assault 
or another intentional tort; remedies for such acts are 
beyond the scope of § 1151.  See also Sweitzer v. Brown, 5 
Vet. App. 503, 505 (1993) (section 1151 does not address 
disabilities that are merely coincidental with the receipt of 
VA treatment or which are not the result of actions by the 
VA); VAOPGCPREC 7-97 (Jan. 29, 1997) (section 1151 does not 
cover injuries which were merely incurred during or 
coincident with hospitalization but not as a result of 
hospitalization).  

In this case, the veteran contends that he suffered 
additional disability involving injuries to his back, hand, 
elbow, and face when he was assaulted by VA police after 
picking up his prescription from the pharmacy at a VA medical 
facility in June 2000.  In this regard, the Board notes that 
a VA Police Uniform Offense Report, dated in August 2000, 
showed that the veteran was placed under arrest and 
handcuffed by an officer with the Chicago Police Department 
pursuant to an outstanding warrant by the Cook County Sheriff 
Police Department while at a VA Medical Center in June 2000.  
While being escorted to the elevators, the veteran reportedly 
fell to the floor, complaining that he was paralyzed.  The 
Chicago Police Officers lifted the veteran, carried him to 
the elevators, and entrance, and attempted to get the veteran 
to stand.  The veteran requested medical assistance, a VA 
Police Officer obtained a gurney, and a Chicago Police 
Officer escorted the veteran to the Emergency Room for 
further evaluation.  A VA physician examined the veteran, 
determined that the veteran was not paralyzed, and cleared 
the veteran for police custody and transport.  The veteran 
was transported to the VA Westside Police lockup, where his 
belt and shoelaces were removed, he was searched for 
contraband and/or weapons, and secured in the lockup.  He was 
subsequently transported by a Cook County Sherriff Police 
Officer to the Cook County Jail.  

Clearly, while VA police alerted the Chicago Police to the 
veteran's whereabouts and were present when he was arrested 
and handcuffed, the report indicated that they were not 
involved in the actual arrest or physical transportation of 
the veteran.  Moreover, there is no indication that the 
veteran was assaulted by VA employees.  The June 28, 2000 
Emergency Room record, a Cook County Intake Evaluation that 
same day (related to the veteran's incarceration at Cook 
County Jail), and a June 30, 2000 progress note from Cermak 
Health Services (related to the veteran's admission to the 
residential unit of the dormitory) collectively show a 
history of cervical spine disease including cervical spine 
fusion.  While the veteran has submitted photographs of 
himself reportedly with scratches and bruising after the 
arrest, none of the related reports, including relevant 
medical records, show injuries from the claimed assault.  

While the record reflects that the incident occurred while 
the veteran was at a VA facility, the statute in question and 
VAOPGCPREC 1-99 do not negate the requirement that injury 
result from treatment itself, and not from an incident that 
is merely coincident with that treatment.  

Here, there is no credible evidence that suggests that the 
veteran was assaulted during the incident in question.  Even 
assuming that an assault took place, there is no evidence 
that suggests a third party assault was the result of any 
direct or indirect action by VA.  The veteran's arrest on an 
outstanding warrant by the Chicago Police was simply 
coincidental with the veteran's presence at a VA medical 
facility, and not an event that occurred as the result of 
medical treatment.  Sweitzer v. Brown, supra.  Injuries 
pursuant to a lawful arrest are not the type of injuries 
envisioned within the ambit of 38 U.S.C.A. § 1151.  That is, 
even assuming that an assault took place, in the absence of 
any credible or supportive evidence that VA treatment 
contributed to the incident, there is no legal basis of 
entitlement to compensation under § 1151.  

In a case like this, where the law and not the evidence is 
dispositive, the veteran's claim should be denied because of 
the lack of legal entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1996).  Since the veteran's 
seeks compensation under 38 U.S.C.A. § 1151 for disability 
allegedly incurred as a result of an intervening cause while 
at a VA medical facility, and not as a result of treatment or 
an examination rendered by the VA, the claim is without legal 
merit and must be denied by operation of law.  




ORDER

Entitlement to VA compensation for back, hand, elbow, and 
facial injuries pursuant to 38 U.S.C. § 1151 is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


